DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 November 2021 has been entered.

Accordingly, claims 1-8 are pending in this application. Claims 1-8 are currently amended.

Examiner’s Comment
In view of Applicant’s amendments to the claims, all rejections have been withdrawn.

Allowable Subject Matter
Claims 1-8 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Notarnicola et al. (US 2009/0055429 A1), discloses a system generates tables in a database corresponding to source data selected for collection. Using a first program thread, the system receives source data from a data source and stores the source data in a data storage device. Using a second program thread executed substantially concurrent with the first thread, the system extracts the selected source data from the data storage device, and stores the selected source data in the corresponding tables of the database (Abstract). Furthermore, the reference discloses identifying collection target variable and their types corresponding to the control program ([0043]) and generating a statement ([0033]; [0036]). 
Subbian et al. (US 7,792,853 B2) discloses identifying collection target variables and other attributes from a control program and building a database therefrom (Fig. 1; Abstract).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167